DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kamata et al. [US2010/0003425, "Kamata"] in view of Narita [JP2012-71281, machine translation provided].
Kamata discloses a method of manufacturing an image display device.  The device includes an image display member (image display unit base 2) and a light-transmitting cover member (3) having a light-shielding layer (5) formed in a peripheral portion are stacked through a light-transmitting cured resin layer (15) formed from a liquid composition consisting essentially of  a photo-radical polymerizable composition so that a light-shielding layer-forming face of the light-transmitting cover member is disposed on the image display member side (Figures 1, 3, 4 , 5, 6; paragraphs 0055, 0058, 0059, 0069-0072). 
The method comprises applying the liquid photo-radical polymerizable resin (11) to the light-shielding layer-forming surface of the tight-transmitting cover member (3) or a surface of the image display member (2) to form a liquid photo-radical polymerizable resin layer (Figures 1, 3, 4, 5, 6; paragraph 0062), the liquid photo-radical polymerization resin layer consisting essentially of the liquid photo-radical polymerizable resin (Kamata discloses the liquid resin composition can include suitable photo curable resins, see paragraphs 0069-0071, and discloses using photopolymerization initiators that are known as photoradical curing initiators, see paragraph 0072); a step of irradiating the liquid photo-radical polymerizable composition layer with ultraviolet rays to form a light-transmitting cured resin layer (paragraphs 0079-0088), a so that the cure rate of the entire layer is 90% or more and less than 100% and the cure rate of an outermost surface of the layer is 90% or more, to form the light-transmitting cured resin layer (Table 1 shows resin compositions a and b are both cured to 95% when curing conditions C are used); a step of bonding the light-transmitting cover member to the image display member so that the resin layer is between the cover member and the display member (Figures 1, 3, 4, 5, 6; paragraphs 0078). 
Kamata discloses a step of irradiating the liquid photo-radical polymerizable composition layer with ultraviolet rays to form a light-transmitting cured resin layer (paragraphs 0079-0088), but Kamata does not disclose performing the step of irradiating before the step of bonding so that the cured resin layer is placed between the cover member and the display member. 
Narita discloses a method of manufacturing an image display device. Narita discloses problems with the bonding method as disclosed by Kamata; for example Narita discloses the liquid resin may run and protrude from the edge of the display (paragraph 0006) and using a seal to hold in the liquid resin may result in the visibility of the screen being inhibited (paragraph 0009), and if the seal is over hardened the cushioning and tackiness could be lost and uneven lamination thicknesses could result (paragraph 0010). To solve these problems Narita suggests a method that includes applying a UV curable resin in liquid form (paragraph 0012, 0022-0023); temporary hardening the entirety of the resin layer using UV light (paragraph 0012-0013, 0026, 0037-0038); and bonding after the temporary hardening of the resin layer (paragraphs 0028, 0040). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Kamata by performing a step of irradiating with UV rays before the bonding step as taught by Narita in order to prevent overflow of the adhesive resin while still maintaining the cushioning properties and tackiness of the resin layer so that a satisfactory bond of a resin layer of uniform thickness can be achieved.  With respect to the claimed cure rate not only does Kamata discloses that a satisfactory cure of the curable resin material is 95% (paragraphs 0129-0131), but Narita discloses irradiating until an appropriate temporary hardening stage is obtained and Narita implies the degree of temporary hardening is a result effective variable as Narita discloses the temporary hardened layer has specific desirable characteristics (paragraph 0013) and that in the prior art over hardening of the resin would result in undesirable characteristics (paragraph 0010).  Therefore the claimed cure rate is obvious in view of the disclosure and suggestion of Kamata of a desirable cure rate, and furthermore it would have been obvious to one of ordinary skill in the art performing routine experimentation to optimize the result effective variable. 
With respect to claim 6, Kamata discloses the image display member is a liquid crystal display panel (paragraph 0001) and Narita discloses the image display member is a liquid crystal display panel (paragraph 0002). 
With respect to claims 7 and 8, Kamata disclose the resin contains polyurethane based (meth)acrylate or polyisoprene based (meth)acrylate and a flexibility imparting agent (hydrogenated terpene resin, plasticizer) (paragraph 0069-0070). 
With respect to claim 9, Kamata discloses a method of manufacturing an image display device.  The device includes an image display member (image display unit base 2) and a light-transmitting cover member (3) having a light-shielding layer (5) formed in a peripheral portion are stacked through a light-transmitting cured resin layer (15) formed from a liquid composition consisting essentially of  a photo-radical polymerizable resin and a plasticizer, so that a light-shielding layer-forming face of the light-transmitting cover member is disposed on the image display member side (Figures 1, 3, 4 , 5, 6; paragraphs 0055, 0058, 0059, 0069-0072). 
The method comprises applying the liquid photo-radical polymerizable resin (11) to the light-shielding layer-forming surface of the tight-transmitting cover member (3) or a surface of the image display member (2) to form a liquid photo-radical polymerizable resin layer (Figures 1, 3, 4, 5, 6; paragraph 0062), the liquid photo-radical polymerization resin layer consisting essentially of the liquid photo-radical polymerizable resin and plasticizer (Kamata discloses the liquid resin composition can include suitable photo curable resins, see paragraphs 0069-0071, and discloses using photopolymerization initiators that are known as photoradical curing initiators, see paragraph 0072); a step of irradiating the liquid photo-radical polymerizable composition layer with ultraviolet rays to form a light-transmitting cured resin layer (paragraphs 0079-0088), a so that the cure rate of the entire layer is 90% or more and less than 100% and the cure rate of an outermost surface of the layer is 90% or more, to form the light-transmitting cured resin layer (Table 1 shows resin compositions a and b are both cured to 95% when curing conditions C are used); a step of bonding the light-transmitting cover member to the image display member so that the resin layer is between the cover member and the display member (Figures 1, 3, 4, 5, 6; paragraphs 0078). 
Kamata discloses a step of irradiating the liquid photo-radical polymerizable composition layer with ultraviolet rays to form a light-transmitting cured resin layer (paragraphs 0079-0088), but Kamata does not disclose performing the step of irradiating before the step of bonding so that the cured resin layer is placed between the cover member and the display member. 
Narita discloses a method of manufacturing an image display device. Narita discloses problems with the bonding method as disclosed by Kamata; for example Narita discloses the liquid resin may run and protrude from the edge of the display (paragraph 0006) and using a seal to hold in the liquid resin may result in the visibility of the screen being inhibited (paragraph 0009), and if the seal is over hardened the cushioning and tackiness could be lost and uneven lamination thicknesses could result (paragraph 0010). To solve these problems Narita suggests a method that includes applying a UV curable resin in liquid form (paragraph 0012, 0022-0023); temporary hardening the entirety of the resin layer using UV light (paragraph 0012-0013, 0026, 0037-0038); and bonding after the temporary hardening of the resin layer (paragraphs 0028, 0040). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Kamata by performing a step of irradiating with UV rays before the bonding step as taught by Narita in order to prevent overflow of the adhesive resin while still maintaining the cushioning properties and tackiness of the resin layer so that a satisfactory bond of a resin layer of uniform thickness can be achieved.  With respect to the claimed cure rate not only does Kamata discloses that a satisfactory cure of the curable resin material is 95% (paragraphs 0129-0131), but Narita discloses irradiating until an appropriate temporary hardening stage is obtained and Narita implies the degree of temporary hardening is a result effective variable as Narita discloses the temporary hardened layer has specific desirable characteristics (paragraph 0013) and that in the prior art over hardening of the resin would result in undesirable characteristics (paragraph 0010).  Therefore, the claimed cure rate is obvious in view of the disclosure and suggestion of Kamata of a desirable cure rate, and furthermore it would have been obvious to one of ordinary skill in the art performing routine experimentation to optimize the result effective variable. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,404,617 [“617 Patent”]. 
Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed subject matter is also claimed in the 617 Patent.  All of the subject matter of claim 5-9 is found in the 617 Patent claims 1-5 respectively. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
December 17, 2022